EXHIBIT 10.17
 
 
STOCK PURCHASE
AND
NON DILUTION OF STOCK INTEREST
AGREEMENT
 
Effective this 30th day of April, 2012, Tangiers Investors, LP, (“Tangiers”)
hereby purchases a total of 3,050,000 restricted shares (the “Shares”) of the
Common Stock of Frozen Food Gift Group, Inc. (the “Company”), from the Company,
on the following terms and conditions:
 
1. A cash payment of $75,000 (representing $.0245/share), as the cash purchase
price for the Shares, which has been concurrently delivered to the Company.
 
2. The representation of the Company that after issuance, the Shares herein
purchased will in the aggregate represent 2% of the outstanding Common Stock of
the Company.
 
3. As additional consideration to Tangiers for entering into this transaction,
for a period of five years from this date, if and/or when the Company issues
additional shares of its capital stock to any other party during said term, as
additional shares are so issued by the Company, the Company hereby agrees to
concurrently issue to Tangiers without further consideration beyond the $75,000
cash payment paid by Tangiers pursuant to the terms of this Agreement,
additional shares of the Company’s restricted Common Stock in sufficient number
such that in the aggregate, when the shares issued under this Agreement to
Tangiers initially and the shares issued to Tangiers subsequently pursuant to
this provision are combined, equal in the aggregate at least 2% of the Company’s
Common Stock, calculated after all such issuances.
 
4.  Concurrently with the execution of this Agreement, and the issuance of stock
for cash, Tangiers has entered into a consulting agreement with the Company in
the form as attached hereto as Exhibit A, and by this reference incorporated
herein.
 
5. Tangiers is an “accredited investor” as defined in Rule 501(a) of the
Securities Act, and is acquiring the Shares for it own account, not as a nominee
or agent for any other Person, and not with a view to, or in connection with,
the sale or distribution thereof in violation of the securities laws of the
United States or any state thereof. Tangiers acknowledges that it has had an
opportunity to discuss the business, affairs and current prospects of the
Company with the Company's officers and has had access to information about the
Company that it has requested, that Tangiers is able to fend for itself in
making investment decisions, has the ability to bear the economic risks of its
investment pursuant hereto, and has such knowledge or experience in financial
and business matters that it is capable of evaluating the merits and risks of
investing in the Company.
 
6. The Shares are restricted securities within the meaning of Rule 144 under the
Securities Act and the certificate(s) representing the Shares will be stamped or
otherwise imprinted with a legend substantially in the following form or other
form as required by law:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE.
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND
UNTIL SUCH SECURITIES ARE REGISTERED UNDER SUCH ACT OR AN OPINION OF COUNSEL IS
OBTAINED TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED.
 
 
1

--------------------------------------------------------------------------------

 
 
Wherefore the parties hereto have executed this Agreement effective as of the
date set forth above.
 
FROZEN FOOD GIFT GROUP, INC.
       
By:
/s/ Jonathan Irwin     Jonathan Irwin   TITLE: Chief Executive Officer          
 
TANGIERS INVESTORS, LP.
       
By:
/s/ Michael Sobeck     Michael Sobeck   TITLE: Managing Member  

 
 
2

--------------------------------------------------------------------------------